Citation Nr: 0835266	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1945 to July 1946, 
and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board denied the 
veteran's claim in January 2004, and the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court issued an Order in December 2004 vacating 
the Board's decision and remanding the case.  Judgment was 
entered in January 2005.  Subsequently, the Secretary of the 
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
affirmed the Court's decision and remanded the case.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2004 Order, which was affirmed by the Federal 
Circuit, the Court vacated the Board's decision because the 
veteran had not received sufficient notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Thus, per the Court Order, the RO should provide a VCAA 
letter informing the veteran of the information and evidence 
necessary to substantiate the issues on appeal to ensure full 
compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  The Board also 
notes that during the pendency of this appeal, on March 3, 
2006, the Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
present appeal involves the issues of increased rating and 
TDIU, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  Thus, the RO should also ensure that 
the VCAA notice complies with Dingess/Hartman.  

Moreover, during the pendency of this appeal, on January 30, 
2008, the Court also issued a decision in Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008), which held that with respect to 
increased rating claims, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) required, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The VCAA letter should also comply with Vazquez-
Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate his 
claim on appeal.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issues on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  The 
VCAA letter should also comply with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  

2.	Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




